Exhibit 10.3


    


FOURTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT
THIS FOURTH AMENDMENT TO DEED OF OFFICE LEASE AGREEMENT (this “Amendment”) is
made as of September 15, 2016 (“Effective Date”) by and between MARSHALL
PROPERTY LLC, a Delaware limited liability company (“Landlord”), and ALARM.COM
INCORPORATED, a Delaware corporation (“Tenant”).
RECITALS
R-1    Pursuant to that certain Deed of Office Lease Agreement dated August 8,
2014, as amended by that certain First Amendment to Deed of Office Lease
Agreement dated as of May 29, 2015 but not fully executed until June 8, 2015,
that certain Second Amendment to Deed of Office Lease Agreement dated as of
October 19, 2015 (the “Second Amendment”), and that certain Third Amendment to
Deed of Office Lease Agreement dated as of May 6, 2016 (collectively, as
amended, the “Lease”), Landlord is currently leasing to Tenant and Tenant is
currently leasing from Landlord an “agreed upon” one hundred twenty-nine
thousand seven hundred forty-four (129,744) square feet of rentable area on the
first (1st), fifth (5th), eighth (8th), ninth (9th), tenth (10th), and eleventh
(11th) floors (collectively, the “Premises”) of the building located at 8281
Greensboro Drive, Tysons, Virginia 22102 (the “Building”), as more particularly
described in the Lease.
R-2    Landlord and Tenant desire to amend the Lease to provide for the
extension of the period by which Tenant must request payment of the Expansion
Allowance (as defined in the Second Amendment), to provide for Tenant’s lease of
additional storage space in the Building, and to otherwise amend the Lease,
subject to and in accordance with the terms and conditions set forth in this
Amendment.
R-3    Except as otherwise defined herein, all terms and phrases used in this
Amendment that are defined in the Lease shall have the same meaning as set forth
in the Lease. In the event of any conflict between the Lease and this Amendment,
the terms of this Amendment shall control.
COVENANTS
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1.Recitals. The foregoing Recitals are true and correct and are incorporated
herein by reference.
2.Expansion Allowance. The outside date for Tenant to request payment of the
Expansion Allowance as set forth in Paragraph 6 of the Second Amendment shall be
extended to December 31, 2016.
3.Additional Storage Space. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord an “agreed on” eight hundred five (805) square feet of
additional storage space on the lower level of the Building, the location and
configuration of which are shown on Attachment A (the “Additional Storage
Space”), subject to and in accordance with the terms and conditions set forth in
this Paragraph. The term of the lease of the Additional Storage Space (the
“Additional Storage Space Term”) shall commence on October 1, 2016 (the
“Additional Storage Space Commencement Date”) and expire on September 30, 2019.
Commencing on the Additional Storage Space Commencement Date, Tenant shall pay,
in the same manner and at the same time as payment of the Storage Space Rent (as
defined in the Lease), annual rent for the Additional Storage Space (“Additional
Storage Space Rent”) in an amount equal to Twelve Dollars ($12.00) multiplied by
the total number of square feet of area in the Additional Storage Space. On the
first anniversary of the Additional Storage Space Commencement Date and on each
anniversary thereafter, the Additional Storage Space Rent shall escalate by an
amount equal to two percent (2%) of the Additional Storage Space Rent then in
effect. As of the Additional Storage Space Commencement Date, the Additional
Storage Space shall become part of the Storage Space (as defined in the Lease)
and shall be subject to all terms and provisions of the Lease affecting the
Storage Space, except that the Additional Storage Space Term and Additional
Storage Space Rent shall be as set forth in this Paragraph, and there shall be
no abatement of the Additional Storage Space Rent. Tenant shall accept the
Additional Storage Space in its “as is” condition as of the Additional Storage
Space Commencement Date.
4.Brokerage. Landlord and Tenant each represents and warrants that it has not
entered into any agreement with, or otherwise had any dealing with, any broker,
agent or finder in connection with the negotiation or execution of this
Amendment which could form the basis of any claim by any such broker, agent or
finder for a brokerage fee or commission, finder’s fee, or any other
compensation of any kind or nature. Landlord and Tenant acknowledge that
Landlord shall not be obligated to pay any commission or fee due to any broker,
agent or finder in connection with this Amendment. Tenant shall indemnify and
hold Landlord harmless from and against any claim for brokerage or other
commissions asserted by any broker, agent or finder employed by Tenant or with
whom Tenant has dealt, including without limitation all reasonable attorneys’
fees and costs incurred by Landlord in connection with any breach by Tenant of
the representations set forth in this Section and/or enforcing this indemnity.
Landlord shall indemnify and hold Tenant harmless from and against any claim for
brokerage or other commissions asserted by any broker, agent or finder employed
by Landlord, including without limitation all reasonable attorneys' fees and
costs incurred by Tenant in connection with any breach by Landlord of the
representations set forth in this Section and/or enforcing this indemnity.


1.

--------------------------------------------------------------------------------




5.Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Tenant enforceable according to the terms thereof. Tenant hereby acknowledges
that Landlord is not in default under the Lease as of the date hereof, and that
it is unaware of any condition or circumstance which, but for the passage of
time or delivery of notice, or both, would constitute an event of default by
Landlord under the Lease. Tenant has no claims, defenses or set-offs of any kind
to the payment or performance of Tenant's obligations under the Lease. Nothing
contained herein shall be deemed to waive any sums due from Tenant to Landlord,
or any default or event which, with the passage of time or delivery of notice,
or both, would constitute a default by Tenant under the Lease as of the date
hereof.
6.Authority. Tenant and each of the persons executing this Amendment on behalf
of Tenant hereby covenants and warrants that Tenant is a duly organized,
authorized and existing corporation and is in good standing under the laws of
the Commonwealth of Virginia, that Tenant has full right and authority to enter
into this Amendment, and that the person signing on behalf of Tenant is
authorized to do so on behalf of Tenant. Landlord and each of the persons
executing this Amendment on behalf of Landlord hereby covenants and warrants
that Landlord is a duly organized, authorized and existing limited liability
company and is in good standing under the laws of the Commonwealth of Virginia,
that Landlord has full right and authority to enter into this Amendment, and
that the person signing on behalf of Landlord is authorized to do so on behalf
of Landlord.
7.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be an original, but all of which shall constitute one and the same
Amendment. Faxed or electronically reproduced signatures shall have the same
binding effect as original signatures, and a faxed or an electronically
forwarded in pdf or similar format Amendment containing the signatures
(original, electronically reproduced or faxed) of the parties shall be binding.
8.Binding Effect. This Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, legal representatives,
and permitted successors and assigns.
[Signatures appear on the following page.]


2.

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed under seal as of the date first above written.
LANDLORD:


MARSHALL PROPERTY LLC, a Delaware limited liability company


            
By:
 
/s/ Jeffrey L. Kovach
Name:
 
Jeffrey L. Kovach
Title:
 
Managing Director
 
 
 
Date:
 
September 23, 2016



            
TENANT:


ALARM.COM INCORPORATED, a Delaware corporation


By:
 
/s/ Daniel Ramos
Name:
 
Daniel Ramos
Title:
 
SVP
 
 
 
Date:
 
September 15, 2016





3.

--------------------------------------------------------------------------------






ATTACHMENT A

--------------------------------------------------------------------------------

DIAGRAM OF ADDITIONAL STORAGE SPACE




4.